DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 18-37 are pending.

Claim Rejections - 35 USC § 101
The claims have been evaluated under 101, the claims are directed to a practical application/significantly more than any claimed exception for technical improvement, and similarly to the arguments made in the parent application 15268063 for patent eligible subject matter, the instant claims are also directed to patent eligible subject matter.

Reasons for Allowance
Claims 18-37 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest art of record teaches similar functions, but not the determination of time for reference as claimed based on reliability indicator exceeding a threshold for a continuous sensor as well as the ability to extend such time as claimed. Saidara et al. (US 2005/0038332) teaches a similar method where future reference times are determined, and where reference entries may be snoozed. Taub (US 2011/0184269) teaches various method relating outlier detection with reference glucose to continuous glucose, and includes postponing measurements when a reference was taken during a scheduled time. Amirouche et al. (US 2013/0144254) teaches comparing a reference glucose to determine if within a high and low, and perform actions based on such determinations including if the blood glucose level is within a pre-determined range (the range having a low-end and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791